UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


XING JIAN YU,
                                        ORDER
                  Movant,               No. 6:17-cv-06699-MAT

      -vs-

JEFF SESSIONS, Attorney General of
the United States; THOMAS P.
BROPHY, Field Office Director for
Detention and Removal, Buffalo
Field Office, Bureau of Immigration
and Customs Enforcement; Department
of Homeland Security; and JOE
KOSON, Facility Director, Buffalo
Federal Detention Facility,

                  Respondents.



I.   Background

     Proceeding pro se, Xing Jian Yu (“Yu” or “Petitioner”) has

filed a petition (Docket No. 1) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 and has paid the $5.00 filing fee.

     Yu, a native and citizen of China, was ordered removed from

the United States to China on March 21, 2017, by a Immigration

Judge. Pending his removal, Yu has been detained at the Buffalo

Federal Detention Facility. Yu asserts he is entitled to habeas

relief because his detention violates 8 U.S.C. § 1231(a)(6) as

interpreted by the Supreme Court in Zadvydas v. Davis, 533 U.S. 678

(2001), as well as the Due Process Clause of the Fifth Amendment of

the United States Constitution.

                                  -1-
II.   Order

      Within    forty-five     (45)     days   of   the   date    of   this   Order,

Respondents     must   file    and serve       an   answer     responding     to   the

allegations in the petition as well as file any documents relevant

to the Court’s consideration of the petition. Respondents must also

file and serve a memorandum of law addressing each of the issues

raised in the petition with citations to supporting authority and

applicable sections of the Immigration and Nationality Act. In lieu

of an answer, Respondents may file a motion to dismiss the petition

with appropriate exhibits demonstrating that an answer to the

petition is unnecessary. Petitioner will have twenty-five (25) days

after he receives Respondents’ answer or motion to dismiss to file

a written response.

      The Clerk of Court will serve a copy of the petition and this

order via a Notice of Electronic Filing to the United States

Attorney’s       Office,      Western      District       of     New    York,      at

USANYW-Immigration-Habeas@usdoj.gov. Petitioner must forward a copy

of all future papers and correspondence to the attorney who appears

for Respondents.

      SO ORDERED

                                          s/ Michael A. Telesca


                                          HONORABLE MICHAEL A. TELESCA
                                          United States District Judge

DATED:        August 16, 2019
              Rochester, New York

                                         -2-
